Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Michael Anderson, Appellant                           Appeal from the 115th District Court of
                                                      Upshur County, Texas (Tr. Ct. No. 548-12).
No. 06-14-00096-CV        v.                          Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
Thomas Snoddy, Appellee                               participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Michael Anderson, pay all costs of this appeal.




                                                      RENDERED SEPTEMBER 25, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk